USDC IN/ND case 2:19-cr-00115-TLS-JPK document 166 filed 11/19/20 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 UNITED STATES OF AMERICA

                            v.                             CAUSE NO.: 2:19-CR-115-2-TLS-JPK

 CASSANDRA VIXAMA

                                    OPINION AND ORDER

       Defendant Cassandra Vixama pleaded guilty to Counts 7 and 8 of the Indictment [ECF

No. 1] charging her with wire fraud in violation of 18 U.S.C. § 1343. See Change of Plea

Hearing, ECF No. 95. She is awaiting sentence. The United States Probation Office prepared a

Presentence Investigation Report (PSR) [ECF No. 142] to which the Defendant has raised two

objections. See Addendum to the PSR, ECF No. 143. At a telephonic sentencing status

conference held on November 17, 2020 [ECF No. 163], the Defendant represented that she does

not request a hearing or additional briefing on the objections and that she is relying on her

arguments set forth in the Addendum to the PSR [ECF No. 143]. For the reasons set forth below,

the Defendant’s objections are OVERRULED.

A.     Offense Conduct

       In her first objection, the Defendant asserts that she does not know and has never met co-

Defendants James Celestin or Ahmari Maholmes. Therefore, she argues that she should not be

responsible for a greater loss because it was not reasonably foreseeable. Because the Court may

consider the reasonably foreseeable acts of co-schemers within the scope and in furtherance of a

jointly undertaken criminal activity, even if the Defendant did not know certain of the co-

schemers’ identities, the Court overrules the objection.

        For purposes of sentencing, the Court may consider
USDC IN/ND case 2:19-cr-00115-TLS-JPK document 166 filed 11/19/20 page 2 of 3


       (B)     in the case of a jointly undertaken criminal activity (a criminal plan,
       scheme, endeavor, or enterprise undertaken by the defendant in concert with
       others, whether or not charged as a conspiracy), all acts and omissions of others
       that were—
               (i)     within the scope of the jointly undertaken criminal activity,
               (ii)    in furtherance of that criminal activity, and
               (iii)   reasonably foreseeable in connection with that criminal activity; . . . .

U.S. Sentencing Guidelines Manual § 1B1.3(a)(1)(B) (U.S. Sentencing Comm’n 2018). This

principle allows sentencing courts to hold a defendant accountable for acts that are “reasonably

foreseeable to the defendant even though committed by others, that furthered a criminal activity

that [she] had agreed to undertake jointly with those others.” United States v. Davison, 761 F.3d

683, 685 (7th Cir. 2014) (citations omitted). “A defendant need not know of a coconspirator’s

actions for those actions to be reasonably foreseeable.” United States v. Sykes, 774 F.3d 1145,

1151 (7th Cir. 2014) (citing United States v. Aslan, 644 F.3d 526, 537 (7th Cir. 2011)

(“Foreseeability is not equivalent to actual knowledge.”)).

       Here, based on the Court’s review of the record, the acts of the co-schemers included in

the loss were part of the jointly undertaken criminal activity and were reasonably foreseeable to

the Defendant based on the extent of her involvement in and knowledge of the scheme. The loss

amounts are attributed to co-Defendants Ahmari Maholmes, James Celestin, Pierre Yates, and

Jerry Francis. See Indictment, ECF No. 1. Although the Defendant states that she did not know

Ahmari Maholmes or James Celestin, she does not dispute that she knew Jerry Limage, Pierre

Yates, and Jerry Francis. It is irrelevant whether the Defendant knew every member of the

scheme or the actions they took. Accordingly, the Court overrules the objection.

B.     Communication with Egyptians

       The Defendant objects to an enhancement under United States Sentencing Guideline

§ 2B1.1(b)(10)(B) based on a substantial part of the fraudulent scheme being committed outside

of the United States. See U.S. Sentencing Guidelines Manual § 2B1.1(b)(10) (U.S. Sentencing

                                             2
USDC IN/ND case 2:19-cr-00115-TLS-JPK document 166 filed 11/19/20 page 3 of 3


Comm’n 2018). The Defendant contends that she did not communicate with Egyptian

conspirators, that Jerry Limage sent text messages to the Egyptians, and that she did not send text

messages to the Egyptians. See Sentencing Memorandum 1, ECF No. 153. However, the Court’s

review of the record shows that the Defendant knew that there were Egyptians involved in the

scheme. The Defendant has not offered a basis for disputing that “a substantial part of a

fraudulent scheme was committed from outside the United States.” U.S. Sentencing Guidelines

Manual § 2B1.1(b)(10) (U.S. Sentencing Comm’n 2018). Therefore, the Court overrules the

objection.

                                        CONCLUSION

       For the reasons stated above, the Defendant’s two Objections to the Presentence

Investigation Report [ECF No. 143] are OVERRULED.

       SO ORDERED on November 19, 2020.

                                             s/ Theresa L. Springmann
                                             JUDGE THERESA L. SPRINGMANN
                                             UNITED STATES DISTRICT COURT




                                             3
